Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160067(61)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  EESAM ARABBO,                                                                                        Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                    SC: 160067                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 341713
                                                                    Genesee CC: 2016-107043-CZ
  CITY OF BURTON, PAULA ZELENKO,
  STEPHEN HEFFNER, THOMAS
  MARTINBIANCO, and MICHAEL JOLIAT,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before September 30, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 12, 2019

                                                                               Clerk